

Exhibit 10.47
CONFIDENTIAL TREATMENT
 REQUESTED PURSUANT TO RULE 24b-2
 
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.



GLOBAL MASTER AGREEMENT
 
**CONFIDENTIAL**
 
This Global Master Agreement (“Agreement”) is made and entered into as of July
27, 2006 (the “Effective Date”) by and between Apple Computer, Inc., a
California corporation, located at 1 Infinite Loop, Cupertino, CA 95014
(“Apple”), and Audible.com, a Delaware corporation, located at 65 Willowbrook
Blvd, Wayne, New Jersey 07042 (“Audible”).
 
RECITALS
 
WHEREAS, Audible is the creator and provider of the Audible Service and other
technologies to support the sale, distribution and play-back of certain digital
audio;
 
WHEREAS, Apple is the developer and retailer of hardware and software used in
the sale, distribution and play-back of digital audio, which as of the Effective
Date includes the sale of iPods and distribution of media management software in
the form of iTunes;
 
WHEREAS, Audible and Apple desire to undertake certain development work for the
purpose of making compatible and maintaining compatibility between certain
hardware and software offered by Apple and the Audible Service;
 
WHEREAS, Audible or its licensors control all rights to certain digital content,
which Audible makes available via the Audible Service;
 
WHEREAS, Apple has developed and controls a store where it markets, distributes
and sells certain digital content;
 
WHEREAS, Audible desires to license certain digital content to Apple for
marketing, distribution and sale through Apple’s store and Apple desires to
accept such license; and
 
WHEREAS, Audible and Apple desire to undertake the additional rights and
obligations contained herein to support and promote their products and services
provided for herein.
 
NOW THEREFORE, in consideration of the foregoing premises, the promises
exchanged herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Audible and Apple, intending to be
bound, agree to the foregoing and as follows:
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

--------------------------------------------------------------------------------


 
AGREEMENT
 
ARTICLE 1
 
GENERAL
 
1.1  Global Relationship. This Agreement shall encompass the entire relationship
between Audible and Apple relating to the matters provided for hereunder and
shall represent the terms and conditions under which Audible and Apple shall
cooperate in their efforts to further develop and promote the products and
services provided for hereunder.
 
1.2  Definitions. Capitalized terms used herein shall have the meanings ascribed
to them in the body of this Agreement and/or in the attached Schedules,
Exhibits, Attachments, Addenda and other documents attached hereto, or as
defined in Schedule 1.2.
 
1.3  Local Agreements. From time to time, the Parties may mutually agree to
execute local agreements (each, a “Local Agreement”) to provide for the
performance of obligations hereunder for particular regions or localities (each,
a “Local Agreement Territory”), provided, however that in any event the Parties
hereto shall at all times remain responsible and liable in all respects for the
performance of their obligations hereunder whether performed directly or by or
through such Local Agreements. Each Local Agreement entered into shall be
attached hereto at Schedule 1.3. The Parties shall enter into Local Agreements
to cover the Territories covered by the Prior Agreement and Japan.
 
1.4  Prior Agreements. That certain Digital Download Sales Agreement dated
September 17, 2003 by and between the Parties hereto and that certain Software
and Device Development and Distribution Agreement dated June 4, 2002
(collectively, the “Prior Agreements”) are hereby terminated in their entirety
and replaced with this Agreement; provided, however, all rights and obligations
that would survive according to the survival provisions or such agreements,
shall so survive except and to the extent they conflict with the terms and
conditions of this Agreement. That certain Digital Download Sales Agreement
dated June, 2004 by and between Audible and iTunes S.a.r.l. (the “European
Agreement”) shall survive as a Local Agreement hereunder in accordance with its
terms.
 
1.5  Conflicts in Interpretation. The following order of precedence shall be
followed in resolving any inconsistencies between the terms of this Agreement
and the terms of any Schedules, Exhibits, Local Agreements, Addenda and other
documents attached hereto: (a) first, the terms contained in the body of this
Agreement; (b) second, the terms of the Schedules, Exhibits, Addenda and other
documents to this Agreement, provided that no order of precedence shall be
applied among such Schedules, Exhibits, Addenda and other documents; and (c)
third, any Local Agreements as to the applicable Local Agreement Territory.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-2-

--------------------------------------------------------------------------------


 
ARTICLE 2  
 
RELATIONSHIP MANAGEMENT
 
2.1  Strategic Managers. As of the Effective Date, each Party shall identify a
senior executive within its organization to act as the primary point of contact
for each Party regarding the relationship hereunder and to establish and ensure
the execution of a mutually agreed to strategic plan by each Party (each, a
“Strategic Manager”). As of the Effective Date the Audible Strategic Manager
shall be Don Katz and the Apple Strategic Manager shall be Eddy Cue. Each Party
may replace its then-current Strategic Manager with another executive within its
organization holding comparable executive position within its organization upon
reasonable prior written notice to the other Party.
 
(a)  Meetings. On the dates and at the locations mutually agreed to by the
Parties, and in any event no less than quarterly, the Strategic Managers and
other appropriate representatives of the Parties and any necessary third parties
shall meet at a mutually agreed to site or by telephone conference to discuss
the status of activities under this Agreement including any difficulties or
issues that may exist in executing or timely performance of each Party’s
obligations hereunder.
 
2.2  Marketing Manager. As of the Effective Date, each Party shall identify a
senior marketing executive, whose primary job responsibility is marketing of
spoken word audio products, within its organization to act as the primary point
of contact for each Party regarding the marketing relationship hereunder (each,
a “Marketing Manager”). The applicable Marketing Managers shall develop and
ensure the execution of a mutually agreed to marketing plan, globally and, if
mutually agreed, on a territory-by-territory basis, by each Party and promptly
respond to the other Party with respect to all inquires hereunder. Each
Marketing Manager shall be the primary point of contact for such Party for all
rights, duties and obligations provided for hereunder. Each Party may replace
its then-current Marketing Manager with another senior marketing executive
within its organization upon reasonable prior written notice to the other Party.
 
(a)  Meetings. No less than twice per month, the Marketing Managers and other
appropriate representatives of the Parties and any necessary third parties shall
meet at a mutually agreed to site or by telephone conference to discuss the
status of activities under this Agreement including any difficulties or issues
that may exist in executing or timely performance of each Party’s obligations
hereunder. In addition, each meeting will cover other topics, including the
creation of new marketing initiatives that leverage the assets and features of
the Audible Service and ITMS, on-going research/data sharing, as well as
possible co-marketing and co-branding coordination and sales initiatives.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-3-

--------------------------------------------------------------------------------


ARTICLE 3  
 
AUDIBLEREADY® APPLE PRODUCTS
 
3.1  Development.
 
(a)  Audible Development Work. Audible will deliver the Deliverables to Apple to
allow creation of the AudibleReady® Apple Products and in accordance with the
applicable Implementation Schedule and Audible Specifications (as defined below)
(collectively, “Audible Development Work”).
 
(i)  Acceptance. Any Deliverables shall be subject to evaluation, testing and
acceptance by Apple. Apple shall, as soon as reasonably practicable following
the receipt of a Deliverable: (a) accept such Deliverable and inform Audible in
writing of such acceptance; or (b) reject such Deliverable and provide Audible
with a written statement detailing the Defect(s). In case of rejection, Audible
will promptly correct all Defects and redeliver the Deliverable as soon as
reasonably practicable. Apple shall, as soon as reasonably practicable after
such redelivery, accept or reject the Deliverable in accordance with the
procedure set forth herein. Such procedure shall be repeated until all of the
Deliverables are accepted by Apple; provided, however, in the event such
procedure is repeated [***] and no acceptance is achieved, the Parties shall
mutually agree upon another process towards the development of compliant
Deliverables hereunder. Apple shall provide a confirmation in writing to Audible
of its acceptance of the Deliverables.
 
(b)  Apple Development Work. Upon receipt and acceptance of the Deliverables,
Apple shall promptly integrate the Deliverables with the Apple Products
consistent with the AudibleReady® Specifications to create the AudibleReady®
Apple Products (the “Apple Development Work”).
 
3.2  Testing. Prior to the commercial distribution of any AudibleReady® Apple
Products, Apple will perform appropriate testing (and mutually agree in writing
to the completion of such testing) for proper device, software and system
behavior when loaded or used with Audible Content, as well as proper integration
and interoperability between the AudibleReady® Apple Products and the Audible
Service. The Parties shall cooperate with each other in good faith with regard
to all such testing and evaluation. Testing and acceptance of the Audible
Development Work, Apple Development Work and resulting AudibleReady® Apple
Products shall occur in accordance with such testing plan(s), procedures and
schedule(s) as are mutually agreed to by the Parties in writing. In the event
Defects are discovered, each Party shall correct and remediate the Defect(s).
Neither Party shall unreasonably withhold or delay its approval of the testing
and the development work.
 
3.3  Product Currency; Updates, Non-Exclusivity, Ownership and Costs.
 
(a)  Product Currency. Audible and Apple shall undertake Audible Development
Work and Apple Development Work so that all Apple Products then currently made
available for sale by Apple during the Term satisfy the Audible Specifications,
except as otherwise mutually agreed to by the Parties in writing.
 
(b)  Updates. From time to time during the Term Audible may develop Updates to
Audible Software and the Audible Specification, in which case Audible and Apple
Strategic Managers shall promptly discuss the nature of such Updates and extent
of Audible Development Work and Apple Development Work required to update Apple
Products. [***].
 
(c)  Independent Development. Any Audible Development Work and Apple Development
Work will be performed by the applicable Party on a non-exclusive basis and
shall not affect the right of either Party to perform research, development and
integration efforts for others or on its own behalf with respect to the same or
similar technologies as are the subject of this Agreement.
 
(d)  Ownership. Apple shall retain all rights, title and interests in and to
copyrights in Apple’s pre-existing work and derivatives of Audible’s
pre-existing work created solely by Apple. Audible shall retain all rights,
title and interests in and to copyrights in Audible’s pre-existing work and
derivatives of Apple’s pre-existing work created solely by Audible.
 
(e)  Costs. Each Party shall bear its own costs for its development efforts
hereunder.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-4-

--------------------------------------------------------------------------------


 
3.4  Meetings; Implementation Schedule; Cooperation; Project Managers. The
Parties shall meet [***], subject to each Party’s confidentiality obligations
hereunder, to track progress in the development and launch of the AudibleReady®
Apple Products, including any and all Updates. For each development of
AudibleReady® Apple Products, including Updates, the Parties shall create a
mutually agreed upon, detailed and project-specific, written implementation
schedule (“Implementation Schedule”) for the Audible Development Work and the
Apple Development Work, which shall include, as applicable: (a) identification
of all milestone events; (b) the commencement and completion dates for such
milestones; (c) a detailed description of all activities to be performed by each
Party; (d) dates, times and locations/telephone conferences for status meetings;
and (e) a plan for Testing consistent with Section 3.2. Each Party shall
cooperate with the other in furtherance of their obligations under this Article
by providing reasonable access to the personnel, technology and resources as are
necessary or desirable to enable completion. Each Party will provide a project
manager to oversee completion of the Parties obligations under this Article.
 
3.5  Review. From time to time, each Party may request that the other Party
promptly provide an update or status report on the development work being
performed hereunder.
 
3.6  Grant of Licenses.
 
(a)  License to the Audible Software. Audible hereby grants to Apple a
royalty-free, non-exclusive, non-transferable, worldwide license to the Audible
Software in object code and related documentation: (i) to use, copy and modify
the Audible Software solely for development of the AudibleReady® Apple Products
for use with the Audible Service as provided for herein; (ii) to use, distribute
and copy the Audible Software to provide the AudibleReady® Apple Products
subject to an executed Software License Agreement; and (iii) to use the Audible
Software as part of the AudibleReady® Apple Products to allow Apple to support
the AudibleReady® Apple Products.
 
(b)  License to the Apple Products. Apple hereby grants to Audible a
royalty-free, non-exclusive, non-transferable, worldwide license to the Apple
Products and related documentation: (i) to use, copy and modify the Apple
Products solely for development of the Audible Software for use with the Audible
Service as provided for herein.
 
(c)  License to the Audible Patents. Audible hereby grants to Apple a
royalty-free, non-exclusive license in all applicable jurisdictions covered by
the Patents to make, have made, manufacture, have manufactured, use and have
used the AudibleReady® Software using the Patents, solely in connection with and
as a part of the development, manufacture and sale of any Apple products so long
as Apple and such products are not in violation of the terms and conditions of
this Agreement.
 
(d)  Proprietary Notices. Each Party agrees that it will not (and it will not
allow others to) alter or remove any copyright, trade secret, proprietary
markings, licenses and/or other legal notices contained on or in copies of the
intellectual property and any other materials provided by one Party to the
other.
 
(e)  Ownership; No Other Rights. Except as otherwise expressly provided herein,
each Party will have and will at all times retain all rights, title and interest
(including, without limitation, all Intellectual Property Rights therein) in, to
and under its products and software. Except as expressly provided in this
Agreement, no license under any patents, copyrights, trademarks, trade secrets
or any other Intellectual Property Rights, express or implied, are granted by
either Party under this Agreement. Notwithstanding the foregoing, any right not
expressly granted to Apple by this Agreement is hereby expressly reserved by
Audible and any right not expressly granted to Audible by this Agreement is
hereby expressly reserved by Apple.
 
3.7  [***]
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-5-

--------------------------------------------------------------------------------


 
ARTICLE 4
 
CONTENT
 
4.1  Appointment of Apple. Subject to the terms of this Agreement, Audible
hereby appoints Apple as a reseller of eContent through ITMS and Apple accepts
such appointment.
 
4.2  [***]
 
4.3  Terms of Use. Apple shall condition sale and delivery of eContent upon an
end user’s acknowledgement of terms of use for such eContent (“Terms of Use”),
which Terms of Use shall be no less restrictive than the Content Usage Rules
attached hereto at Schedule 4.3.
 
4.4  [***]
 
4.5  Audio Identification. Audible may include an Audible.com in-line audio
identification in each Content File [***]. Apple shall not remove or alter any
such audio identification in any manner. An example of such in-line audio
identification is set forth on Schedule 4.5, and any audio identification shall
follow its format with reasonable particularity.
 
4.6  Parental Advisory. If Audible provides a parental advisory warning in the
Content File, Apple shall conspicuously display such parental advisory. Audible
shall be responsible for determining parental advisory warning status.
 
4.7  [***]
 
4.8  [***]
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-6-

--------------------------------------------------------------------------------


 
ARTICLE 5
 
PROMOTION
 
5.1  General. The Parties recognize that it is in each Party’s best interest to
prominently market and promote the AudibleReady® Apple Products, ITMS, eContent,
the Audible Service and the AudibleListener® Program, to the public. During the
Term, in addition to each Party’s express obligations under this Agreement, the
Parties will use commercially reasonable efforts to create promotional programs
designed to market and promote the AudibleReady® Apple Products, ITMS, eContent,
the Audible Service and the AudibleListener® Program to the public. The Parties
shall undertake the activities provided for in Schedule 5.1.
 
5.2  ITMS Branding. Apple shall include the language “Presented by Audible.com”
in the ITMS on so-called “individual book pages” in a manner no less prominent
than depicted in Schedule 5.2 attached hereto.
 
(a)  Audible Content and Cover Art Branding. Apple shall include an Audible.com
logo designation, supplied by Audible, affixed to the master server(s), and
located on Apple’s facilities, which serve the Audible Content and Cover Art.
 
5.3  [***]
 
5.4  Compatibility. During the Term, Apple Products shall be no less compatible
with eContent and ITMS than as of the Effective Date.
 
5.5  Promotional Materials. During the Term: (a) as reasonably requested by
either Party, the Parties will cooperate and work together to create marketing
materials including, without limitation, point of sale and/or other promotional
materials, to be used in the marketing of the AudibleReady® Apple Products,
ITMS, Audible Service, eContent and AudibleListener® Program; and (b) each Party
may create its own marketing materials including, without limitation, point of
sale and/or other promotional materials, to be used in the marketing of the
AudibleReady® Apple Products, ITMS, Audible Service, eContent and
AudibleListener® Program (collectively “Joint Promotional Materials”). The Joint
Promotional Materials may include each or either Party’s Trademarks, as
applicable, pursuant to the terms of Article 6. All costs associated with the
development, production and delivery of the Joint Promotional Materials are the
responsibility of the creating Party. To the extent not provided for under the
license grants provided herein, Audible shall obtain Apple’s prior written
consent prior to using Apple’s name in any commercial setting; provided, however
after obtaining Apple’s approval for any such use of the Apple name, all
identical and/or substantially similar future use by Audible will be deemed
approved by Apple and will not require any Apple review.
 
5.6  Press Release. Except as required under applicable law, neither Party shall
make or issue any public statement or press release regarding this Agreement or
its subject matter without the prior written approval of the other Party,
however, despite the foregoing, the Parties agree to issue a mutually agreeable
joint press release in relation to this Agreement promptly following the
Effective Date.
 
5.7  Conduct. In conducting all activities relating to this Agreement, the
Parties agree not to: (a) knowingly conduct business in a manner that reflects
unfavorably on the business of the other Party; (b) employ deceptive, misleading
or unethical practices that are detrimental to the Parties, their products,
and/or services; (c) knowingly make any false, disparaging or misleading
representations, statements or comments with regard to the other Party’s
products and/or services; (d) knowingly publish or employ any misleading or
deceptive advertising material; and (e) make any representations, warranties or
guaranties to anyone on behalf of the other Party.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-7-

--------------------------------------------------------------------------------


 
ARTICLE 6
 
TRADEMARKS
 
6.1  Ownership and License Grant. Except for the limited use provided in this
Agreement, each Party hereby agrees that the use by it (“User”) of any
Joint-Promotional Materials, trademarks, service marks, business names, trade
names, domain names, logos, designs, trade dress and/or copyrights
(“Trademarks”) of the other Party (“Owner”) pursuant to rights granted under
this Agreement will not create any right, title or interest, in or to the
Owner’s Trademarks and that all goodwill associated with the Owner’s Trademarks
will belong to and inure to the benefit of the Owner. The Owner hereby grants to
the User a non-exclusive, limited, non-transferable, non-sublicenseable (except
as otherwise reasonably necessary for User to perform its obligations
hereunder), terminable license to use, display, reference, show, demonstrate,
distribute and reproduce the Trademarks provided by the Owner during the Term
solely for purpose of fulfilling the User’s obligations under this Agreement and
creating Joint Promotional Materials, subject to the prior review and written
approval of such uses by the Owner. Notwithstanding the foregoing, after
obtaining the Owner’s approval for any use of Owner’s Trademarks, all identical
and/or substantially similar future use of such Trademarks by User will be
deemed approved by Owner and will not require any Owner review.
 
6.2  Trademark Restrictions. User covenants and agrees that during the Term, and
at all times thereafter, it will not take any action or assist any third party:
(a) in any action that impairs or may impair Owner’s ownership rights or dilute,
tarnish or infringe the Trademarks; (b) at any time dispute or contest, directly
or indirectly, the right and title to the Owner’s Trademarks or the validity
thereof; or (c) attempt to register or use any trademark, service mark, trade
name, business name, trade dress, domain name, copyright or logo similar to or
that may cause confusion with the Trademarks.
 
6.3  Quality Control. User will at all times use the Trademarks pursuant to this
Agreement and maintain the quality standards associated with the Trademarks.
During the Term [***], Owner will have the right at any time during its regular
business hours to audit User in any manner reasonably determined by Owner as
necessary to verify User’s compliance with this Agreement and the maintenance of
Owner’s quality standards (“Inspection”). User agrees to comply fully with any
such Inspection.
 
6.4  Proprietary Notices. Each Party agrees that it will not (and it will not
allow others to) alter or remove any copyright, trade secret, proprietary
markings, licenses and/or other legal notices contained on or in copies of the
Trademarks and any other materials provided by one Party to the other.
 
6.5  Ownership; No Other Rights. Except as otherwise expressly provided herein,
each Party will have and will at all times retain all rights, title and interest
(including, without limitation, all Intellectual Property Rights therein) in, to
and under its Trademarks. Except as expressly provided in this Agreement, no
license under any Trademarks, express or implied, are granted by either Party
under this Agreement.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-8-

--------------------------------------------------------------------------------


 
ARTICLE 7
 
PAYMENTS
 
7.1  Royalties and Payments. Audible shall be responsible for and timely pay any
and all royalties or payments to authors, publishers and any other participants
that may be required from sales of eContent. Apple shall be responsible for and
timely pay to Audible all sums as required under this Agreement from the
distribution of eContent.
 
7.2  [***]
 
7.3  Recordkeeping and Audits. Each Party agrees to maintain and keep complete
and accurate books and records concerning all transactions provided for
hereunder during the Term and for a period of two (2) years thereafter. Upon
reasonable advance written notice, but not less than fourteen (I4) days, during
the Term and for up to eighteen (18) months thereafter (the “Audit Period”), but
no more than once during any twelve-month period, each Party will permit the
other to appoint an independent certified public accountant not then engaged in
any audit of either Party to audit applicable books and records at the audited
Party’s principal place of business, and at the auditing Party’s sole expense,
as necessary for the purpose of verifying the amounts due hereunder, during
regular business hours. The certified public accountant shall not be engaged on
a contingency fee basis and must sign a confidentiality agreement that protects
each Party’s confidential information at least to the extent as this Agreement
and no less than each Party protects its own similar information. Each Party may
audit information contained in a particular statement only once, and no audit
shall be allowed or conducted for any period lasting less than six (6) months.
Each Party agrees that the other Party’s books and records contain “Confidential
Information” (as defined below).
 
ARTICLE 8
 
DATA PROTECTION
 
8.1  Security Solution. Apple shall use the Security Solution on all eContent.
[***]. At any time after either Party becomes aware of a Security Breach,
Audible shall have the right to require Apple to immediately remove any or all
eContent from distribution, including distribution via ITMS. If the Security
Breach is not cured during the Cure Period, then, upon Audible’s request, Apple
shall suspend distributing eContent until such time as the Security Breach is
actually cured, [***].
 
8.2  Unauthorized Access. Despite anything to the contrary, in the event of a
breach of the security to the servers or network components that store Audible
Content or Cover Art such that unauthorized access to Audible Content or Cover
Art becomes available, then (a) Apple will prevent access to Audible Content via
the ITMS and any distribution methods owned or operated by Apple and disable
distribution or display of eContent and Cover Art within twenty-four (24) hours
of Apple becoming aware of such security breach, and (b) the rights granted to
Apple relating to the marketing, distribution and sale of eContent and Cover Art
under this Agreement will be suspended, which shall be Audible’s sole remedy
against Apple, provided Apple complies with this Section. If the breach of
security relating to the servers or network components is not remedied within
fifteen (I5) days after such breach, Audible may terminate this Agreement on
written notice to Apple at any time unless such security breach has been
actually cured prior to termination by Audible.
 
ARTICLE 9
 
TERM AND TERMINATION
 
9.1  Term. This Agreement shall commence as of the Effective Date and continue
until September 30, 2010 (“Initial Term”). This Agreement will renew
automatically for additional periods of one (1) year (each a “Renewal Term”)
unless written notice is given by one Party to the other, at least [***] prior
to the end of the Initial Term or any Renewal Term, of that Party’s intention
not to renew this Agreement. The “Term” will mean collectively the Initial Term
and Renewal Term, if any. Each consecutive twelve-month period following the
Effective Date during the Term shall be referred to herein as a “Contract Year”.
 
9.2  Breach. This Agreement shall automatically terminate if either Party fails
to perform any of the material terms, conditions, agreements or covenants in
this Agreement and such failure is not cured within [***] following receipt of a
written notice of such failure from the Party seeking to terminate hereunder.
 
9.3  Automatic Termination. In addition to all other rights or remedies provided
for in this Agreement or by law, this Agreement will automatically terminate in
the event: (a) a Party makes a general assignment for the benefit of creditors,
(b) a Party admits in writing its inability to pay debts as they mature, (c) a
trustee, custodian or receiver is appointed by any court with respect to a Party
or any substantial part of such Party’s assets, or (d) an action is taken by or
against a Party under any bankruptcy or insolvency laws or laws relating to the
relief of debtors, including the United States Bankruptcy Code and such action
is not dismissed within sixty (60) days of commencement of the action.
 
9.4  Continuing Liability. The notification by either Party of its intent to
terminate this Agreement and/or the expiration of this Agreement, does not
relieve either Party of any obligations which have accrued under the terms and
conditions of this Agreement, inclusive of those terms and conditions which
extend beyond the date of termination.
 
9.5  Effect of Termination.
 
(a)  Upon the termination or expiration of this Agreement, all rights and
licenses granted under this Agreement will terminate; provided, however this
Section and Sections 3.3(d), 3.6(e), 6.5, 7.3, 9.4, 10.5, 14.7, 14.8, 14.10 and
14.11 and Articles 11, 12 and 13 will survive any expiration or termination of
this Agreement.
 
(b)  Expiration or earlier termination of this Agreement shall not relieve
Audible or Apple of its respective obligations to make any payments for the
periods prior to such expiration or termination (and the associated accounting)
in accordance with this Agreement.
 
(c)  Apple reserves the right to continue to provide first-rate customer support
to customers of the ITMS who purchased eContent during the Term, as it
determines in its discretion, after termination or expiration of this Agreement.
Under no circumstances shall Apple intentionally disparage the Audible service,
name or reputation in any manner at any time. For the avoidance of doubt, Apple
shall not engage in the sale, promotion or advertising of Audible Content,
eContent, Clips, Content Files, or Cover Art after the effective date of
expiration or earlier termination of this Agreement under any circumstance
whatsoever.
 
(d)  Except to the extent reasonably necessary for the purpose under
Section 9.5(c) above (subject to written approval by Audible, which approval
shall not be unreasonably withheld or delayed), upon the expiration or earlier
termination of this Agreement, all Audible Content, eContent, Clips, Content
Files, and Cover Art shall be promptly deleted or destroyed and all Confidential
Information shall be returned to the disclosing Party, or destroyed.
 
(e)  Upon the expiration or earlier termination of the Term, Apple shall
immediately stop selling eContent.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-9-

--------------------------------------------------------------------------------


 
ARTICLE 10  
 
REPRESENTATIONS AND WARRANTIES
 
10.1  Authority. Each Party represents and warrants that it has full authority
to enter into this Agreement, and to fully perform its obligations hereunder.
 
10.2  Rights. Each Party represents and warrants that it owns or controls the
necessary rights in order to make the grant of rights, licenses and permissions
herein, and that the exercise of such rights shall not infringe or cause to
infringe the rights of any third party.
 
10.3  Interference. Each Party represents and warrants that it shall not act in
any manner which conflicts or interferes with any existing commitment or
obligation, and that no agreement previously entered into by such Party will
interfere with such Party’s performance of its obligations under this Agreement.
 
10.4  Compliance with Laws. Each Party represents and warrants that it shall
perform hereunder in compliance with any applicable laws, rules and regulations.
 
10.5  No Other Warranties. THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
ARTICLE, ARE THE ONLY REPRESENTATIONS AND WARRANTIES MADE BY THE PARTIES
HEREUNDER. EXCEPT AS EXPRESSLY PROVIDED FOR HEREIN, EACH PARTY MAKES NO OTHER
REPRESENTATION OR WARRANTY, WHETHER EXPRESS OR IMPLIED, TO THE OTHER PARTY AND
EXPRESSLY EXCLUDES AND DISCLAIMS ALL OTHER WARRANTIES AND REPRESENTATIONS OF ANY
KIND, INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, AND NON-INFRINGEMENT.
 
ARTICLE 11
 
INDEMNIFICATION
 
11.1  By Apple. Apple shall, at its expense, indemnify, defend and hold harmless
Audible and its Affiliates, officers, directors, shareholders, employees, agents
and direct or indirect customers from any third party claim, suit, proceeding,
liability, settlement, costs, reasonable fees, and damages incurred arising out
of or in connection with a claim (including attorney’s fees): (a) any use by
Apple of the Audible Content, eContent or Cover Art in breach of this Agreement;
(b) any claim that Apple Products provided by Apple hereunder infringes the
Intellectual Property Rights of another party; or (c) a breach of any warranty,
representation, covenant or obligation of Apple under this Agreement.
 
11.2  By Audible. Audible shall, at its expense, indemnify, defend and hold
harmless Apple and its Affiliates, officers, directors, shareholders, employees,
agents and direct or indirect customers from any third party claim, suit,
proceeding, liability, settlement, costs, reasonable fees, and damages incurred
arising out of or in connection with a claim (including attorney’s fees): (a) a
breach of any warranty, representation, covenant or obligation of Audible under
this Agreement; and (b) any claim that Deliverables, Audible Content or Cover
Art provided by Audible, or its permitted use, hereunder infringes the
Intellectual Property Rights of another party.
 
11.3  Indemnification Procedures. The indemnified Party will: (a) promptly
notify the indemnifying Party in writing of any such claim, suit and proceeding
for which the indemnified Party is seeking indemnity, provided, however, that
failure to provide such notice will not relieve the indemnifying Party from its
liability or obligation hereunder, except to the extent of any material
prejudice as a direct result of such failure; (b) reasonably cooperate with and
assist the indemnifying Party, at the indemnifying Party’s expense, in the
defense of such claim; and (c) give the indemnifying Party authority to control
the defense and settlement of any such claim, except that the indemnifying Party
will not enter into any settlement that may adversely affect the indemnified
Party’s rights or interest, without the indemnified Party’s written approval,
which approval will not be unreasonably withheld or delayed. The indemnified
Party will have no authority to settle any claim without permission of the
indemnifying Party.
 
ARTICLE 12
 
LIMITATION OF LIABILITY
 
12.1  [***]
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-10-

--------------------------------------------------------------------------------


 
ARTICLE 13
 
CONFIDENTIALITY
 
13.1  Obligations. Each Party may be given or may obtain access to non-public
information (“Receiving Party”) of the other Party (“Disclosing Party”) that the
Disclosing Party considers to be of a confidential, proprietary, or trade secret
nature, including, without limitation, software (in both source code and object
code form), Customer Information, non-public intellectual property, pricing,
financial and operational information, business information, marketing
information, technologies, systems, processes, research, development, designs,
compilations, methods, techniques, procedures, inventions, ideas, data,
improvements, disclosures, patent applications, intellectual properties,
instruments, materials, products, patterns, works of authorship, compilations,
programs, techniques, circuits, schematics, sequences, designs, derivative
works, mask works, lists of names or classes of customers or personnel, skills
and compensation of employees and consultants, and know-how, in whatever form or
media, whether or not marked as confidential (collectively, the “Confidential
Information”). The Receiving Party will: (a) maintain the confidentiality of the
Confidential Information of the Disclosing Party using a level of effort that
will be no less than that used by the Receiving Party to protect its own
confidential information; and (b) not directly or indirectly disclose, copy,
distribute, republish or allow any third party to have access to any
Confidential Information of the Disclosing Party.
 
13.2  Exclusions. The Parties’ obligations under this Section will not apply to:
(a) information that is or becomes a matter of public knowledge through no fault
of or action by the Receiving Party, (b) information that prior to disclosure
was rightfully in the possession of the Receiving Party as a result of
disclosure by a third party under no obligation or restriction of
confidentiality, (c) information that, subsequent to disclosure, is rightfully
obtained by the Receiving Party from a third party under no obligation or
restriction of confidentiality, and (d) information that is independently
developed by the Receiving Party without use, knowledge or access to the
Confidential Information of the Disclosing Party.
 
13.3  Return of Confidential Information. Unless otherwise authorized, upon the
termination and/or expiration of this Agreement, with respect to the Disclosing
Party’s Confidential Information, the Receiving Party will, at the direction of
the Disclosing Party, promptly either: (a) return such Confidential Information
and provide certification to the Disclosing Party that all such Confidential
Information has been returned; or (b) destroy such Confidential Information and
provide certification to the Disclosing Party that all such Confidential
Information has been destroyed.
 
13.4  Notification Obligation. If the Receiving Party becomes aware of any
unauthorized use or disclosure of the Confidential Information of the Disclosing
Party, the Receiving Party will promptly and fully notify the Disclosing Party
of all facts known to the Receiving Party concerning such unauthorized use or
disclosure. In addition, if the Receiving Party is required to disclose the
Disclosing Party’s Confidential Information pursuant to a duly authorized order,
the Receiving Party will provide prompt written notice to the Disclosing Party
of such order and will cooperate with the Disclosing Party in all respects to
obtain a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Agreement. Notwithstanding anything herein to the
contrary, to the extent this Agreement or other Confidential Information must be
disclosed as a matter of law (e.g. as a material agreement in securities
filings), such disclosure shall be permitted and each party shall cooperate with
each other, prior to any such disclosure, regarding such disclosure and any
efforts or requests to limit the amount or extent of such disclosure.
 
13.5  Equitable Relief. The Parties acknowledge that the disclosure of
Confidential Information could cause substantial harm to the Disclosing Party
that may not be remedied by the payment of damages alone. Accordingly, the
Parties agree that the Disclosing Party will be entitled to seek to obtain
preliminary and/or permanent injunctive relief and other equitable relief for
any breach of this Section; provided, however, this Section will not limit the
Disclosing Party’s right to obtain any other relief available to it pursuant to
this Agreement, at equity or under law.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-11-

--------------------------------------------------------------------------------


 
ARTICLE 14
 
MISCELLANEOUS
 
14.1  No Agency or Joint Venture. The Parties agree and acknowledge that the
relationship between the Parties is that of independent contractors acting as
seller and purchaser. This Agreement shall not be deemed to create a partnership
or joint venture, and neither Party is the other’s agent, partner, employee, or
representative.
 
14.2  Costs of Performance. Except as expressly provided for herein, each Party
shall be responsible for, and pay all costs associated with, the performance of
its obligations under this Agreement.
 
14.3  Export. Apple shall at its own expense obtain any and all licenses,
consents or approvals that may, from time-to-time, be required by the United
States Department of Commerce, or by any other agency or department of the
United States or other national government, prior to undertaking any export or
overseas distribution of AudibleReadyTM Apple Products or derivative works
thereof.
 
14.4  Subcontractors. Apple may contract with third parties to provide
Fulfillment Activities on behalf of Apple, provided such third parties are
subject to terms no less restrictive than the terms Apple is subject to under
this Agreement, and who are able to perform on behalf of Apple in a professional
and workmanlike manner.
 
14.5  Entire Agreement, Modification, Waiver. This Agreement, including any
annexes, schedules and exhibits hereto, contains the entire understanding of the
Parties and relating to the subject matter hereof, and supersedes all previous
agreements or arrangements between the Parties and relating to the subject
matter hereof. This Agreement cannot be changed or modified except by a writing
signed by the Parties. A waiver by either Party of any term or condition of this
Agreement in any instance shall not be deemed or construed as a waiver of such
term or condition for the future, or of any subsequent breach thereof. Should
any provision of this Agreement be determined by a court of competent
jurisdiction as unenforceable, such decision shall not affect any other
provision hereof, and the enforceable provision shall be replaced by an
enforceable provision that most closely meets the commercial intent of the
Parties.
 
14.6  Assignment. Audible shall have the right to assign its rights and
obligations under this Agreement to any entity owning or acquiring all or
substantially all of its stock or assets unless such assignment would materially
diminish or otherwise materially adversely affect Apple’s rights under the
Agreement.
 
14.7  Notices. Any notice, approval, request, authorization, direction or other
communication under this Agreement shall be given in writing and shall be deemed
to have been delivered and given for all purposes: (i) on the delivery date if
delivered personally to the Party to whom the same is directed or delivered by
confirmed-receipt facsimile to the appropriate number set forth below; (ii) upon
confirmed email or fax receipt (and telephone confirmation); (iii) one business
day after deposit with a commercial overnight carrier, with written verification
of receipt; or (iv) five business days after the mailing date, whether or not
actually received, if sent by certified mail, return receipt requested, postage
and charges prepaid, to the address of the Party to whom the same is directed as
set forth below (or such other address as such other Party may supply by written
notice).
 
If to Audible:
 
Audible Inc.
65 Willowbrook Blvd.
Wayne, NJ 07042
Attn.: Brian Fielding, EVP
Phone: 973 837-2725
 
with a copy to (which copy shall not constitute notice):
 
To: Helene Godin,
VP & Senior Counsel
(973) 837 2840; hgodin@audible.com
 
If to Apple:
 
Apple Computer, Inc.
1 Infinite Loop
Cupertino, CA 95014
Attn: Eddy Cue, VP
Fax: (408) 974-2140
 
with a courtesy copy to (which copy shall not constitute notice):
 
To: Apple Associate General Counsel
Fax: (408) 253-0186
 

14.8  Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of California without regard to principles
of conflict of laws. Each Party agrees that in the event it brings a proceeding
against the other Party relating to this Agreement, then such proceeding will
take place in the jurisdiction and venue of such other Party’s principal place
of business, e.g., No. District of California being Apple’s principal place of
business as of die date of this Agreement, and New Jersey being Audible’s
principal place of business as of the date of this Agreement, and both Parties
hereby waive any objection to personal jurisdiction or venue in those forums,
respectively.
 
14.9  Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same document.
 
14.10  Remedies. To the extent permitted by applicable law, the rights and
remedies of the Parties provided under this Agreement are cumulative and in
addition to any other rights and remedies of the Parties at law or equity.
 
14.11  Headings. The titles used in this Agreement are for convenience only and
are not to be considered in construing or interpreting the Agreement.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective offices thereunto duly authorized.
 




 
APPLE COMPUTER, INC.
AUDIBLE, INC.
       
By:
/s/ Eddy Cue
By:
/s/ Donald R. Katz
 
 
Name:
Eddy Cue
Name:
Donald R. Katz
   
Title:
VP iTunes
Title:
Chairman & CEO
   

 
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

-12-

--------------------------------------------------------------------------------



SCHEDULE 1.2
 
DEFINITIONS
 
“Acquired Customer” shall mean: (a) a first time paying customer of Audible; (b)
who is referred to Audible’s website by Apple; (c) via a specific Uniform
Resource Locator that identifies Apple as the referring entity or via an
Audible-approved media or offer code or other Audible pre-approved method of
tracking; and (d) [***].
 
“A La Carte Acquired Customer” shall mean: (a) a first time paying customer of
Audible; (b) who is referred to Audible’s website by Apple; and (c) via a
specific Uniform Resource Locator that identifies Apple as the referring entity
or via an Audible-approved media or offer code or other Audible pre-approved
method of tracking.
 
“Affiliate” means any person or entity that is controlled by, under common
control with or controls a Party to this Agreement.
 
“Apple Customer” means a customer who accesses eContent from ITMS.
 
“Apple Products” means: (a) iPod, and (b) iTunes.
 
“Audible Content” means Content owned or controlled by, or licensed to, Audible,
including Audible originals, which Audible has the rights to provide through
ITMS.
 
“AudibleListener® Program” means the then-current Audible Service membership
plans as defined at the Audible Site.
 
“Audible Service” means a service that permits end users to access Audible
Content for immediate play, downloading, streaming and/or for storage and
time-shifted playback (including, without limitation via podcasting or other
distribution/syndication methods): (a) to an end user’s computer/server; (b) to
an end user’s device; (c) from web sites owned or controlled by Audible; and/or
(d) from third-party digital retailers (including but not limited to ITMS).
 
“Audible Site” means Audible’s web site, which is currently located at
www.audible.com, and such other sites and/or servers as may be used by Audible
for the Audible Service.
 
“Audible Software” means Audible’s software that supports the Audible Service as
provided by Audible to Apple hereunder and any Updates thereto as commercially
released or supported by or through Audible from time to time.
 
“Audible Specifications” means the specifications for the creation of the
AudibleReady® Apple Products that are in use by Audible and Apple as of the
Effective Date, as may be modified upon the mutual agreement of the Parties.
 
“AudibleReady® Apple Products” means the Apple Products in which the
Deliverables have been integrated consistent with the Audible Specifications and
terms and conditions of this Agreement.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-13-

--------------------------------------------------------------------------------


 
“Content” means any audio content (and associated text, images, etc.) offered
for sale and/or revenue generating through the inclusion of advertising or
sponsorships, other than music, available anywhere in the world in any language,
including without limitation, audio versions of books, newspapers, magazines,
television programs, radio programs, speeches, debates, publications, stand-up
comedy and lectures.
 
“Content File” means each digital file containing Audible Content, applicable
Cover Art (if any), parental advisory notices (if any), copyright notices (if
any) and associated meta data, e.g., author name, publisher name etc. (if any).
 
“Content Usage Rules” means the usage rules applicable to recordings in the form
of eContent available on the ITMS that specify the terms under which eContent
may be used, as set forth in Exhibit A attached hereto, which may be modified by
Apple from time to time (upon advance notice to Audible in the event of a
material change to such usage rules). If a modification expands the scope of use
of eContent, then Audible shall have the right in its sole discretion to cause
Apple to remove any specific eContent from the ITMS and/or terminate this
Agreement on written notice to Apple without cost or liability.
 
“Cover Art” means book cover and any other artwork relating to Audible Content
and that Audible has rights to authorize Apple to use.
 
[***]
 
“Deliverables” means the Audible Software and the Documentation.
 
“Distribution Territory” means the United States and its territories and Canada
and its territories as well as any and all territories covered under the Local
Agreement(s), which as of the Effective Date shall be deemed to include all
territories covered under the Prior Agreements, the European Agreement and
Japan.
 
“Documentation” means Audible’s documentation for the Audible Software.
 
“eContent” means Audible Content in digital form and having the Security
Solution, which Apple shall offer for sale on the ITMS pursuant to the terms and
conditions of this Agreement.
 
“End User License Agreement” means the license agreement provided at the Audible
Website that consumers, including End Users, must accept and agree to prior to
accessing and/or using the Content.
 
“Intellectual Property Rights” means any copyright, patent, registered design,
mask works, trade mark, service mark, application to register any of the
aforementioned rights (as applicable), moral rights, trade secrets, rights in
know-how, and any other intellectual, proprietary or industrial property rights
of any nature whatsoever recognized in any part of the world.
 
“iPod” means the Apple portable digital hardware device as of the Effective Date
known as the “iPod”, and subsequent version thereof, whether or not such device
is branded under the iPod name, and are marketed primarily for playing content
files.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-14-

--------------------------------------------------------------------------------


 
“ITMS” means the digital content store currently marketed as the iTunes Music
Store, an electronic store and its storefronts owned, operated and controlled by
Apple and subsequent versions of the iTunes Music Store.
 
“iTunes” means Apple’s digital jukebox software application known as of the
Effective Date as iTunes, for use with computers and iPods, and subsequent
versions thereof whether or not such application is branded under the iTunes
name.
 
“Member” means an Apple Customer who is a participant in an AppleListener
Program or any successor or comparable program.
 
“Patents” means the following Audible patents and any related foreign filings:
#5,926,624, #6,170,060, #6,253,237, #6,158,005 and #6,560,651.
 
“Security Solution” means Apple’s proprietary content protection system, as set
forth in Schedule A attached hereto, which may be modified by Apple from time to
time (upon advance notice to Audible in the event of a material change to such
content protection system). If a modification in Apple’s content protection
system renders eContent less protected than before such modification, Audible
shall have the right in its sole discretion to cause Apple to remove any
specific eContent from the ITMS and/or terminate this Agreement on written
notice to Apple without cost or liability.
 
“Software License Agreement” means the license agreement that consumers must
accept and agree to prior to accessing and/or using the Content available at the
Audible Site or eContent, in a form substantially similar to that provided at
the Audible Site.
 
“Territory” means worldwide.
 
“Updates” new or modified hardware or software functionality to address new
features, products, enhancements, bug fixes and specific third-party
requirements.
 
“Books Content” means Content derived from books.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-15-

--------------------------------------------------------------------------------


 
SCHEDULE A
 
SECURITY SOLUTION
 
[***]
 


[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-16-

--------------------------------------------------------------------------------


 
SCHEDULE 1.4
 
LOCAL AGREEMENTS
 
[Documents Attached Hereto]
 


 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-17-

--------------------------------------------------------------------------------



SCHEDULE 4.3
 
CONTENT USAGE RULES
 
The Content Usage Rules in existence as of the Effective Date. The parties shall
attach such Content Usage Rules following the Effective Date.
 


 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-18-

--------------------------------------------------------------------------------



SCHEDULE 4.5
 
EXAMPLE OF AUDIBLE.COM IN-LINE AUDIO IDENTIFICATION
 
“This audio program is presented by Audible.com. Audible.com: Audio that speaks
to you wherever you are.”
 


 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-19-

--------------------------------------------------------------------------------



SCHEDULE 5.1
 
MARKETING
 
I.  Meeting
 
The parties shall convene a sales and merchandising summit at Apple’s Worldwide
Headquarters in Cupertino, California within two (2) months of the Effective
Date with senior sales and operational executives from both parties to discuss
and develop near, mid and long-term plans to maximize the sales and promotion of
AudibleReady® Apple Products, ITMS, eContent, the AppleListener Program (if
any), the Audible Service and the AudibleListener® Program to the public.
 
II.  Marketing
 
[***]


 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-20-

--------------------------------------------------------------------------------



SCHEDULE 5.2
 
AUDIBLE.COM PROMOTION AT APPLE ITMS - EXAMPLE
 
*The bold type aspect of “Presented by Audible.com” in this example shall be
considered a part of this Agreement.
 
[apple-ref.jpg]
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
-21-

